DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman (US Patent No. 10,640,279).
Re: Claim 1, Friedman discloses the claimed invention including a bottle comprising:
a reservoir (300) for storing liquid, the reservoir having an open top (302) (Figs. 7-7A); and
a cap (110) dimensioned and operative to engage the open top of the reservoir such that the cap prevents liquid from escaping the reservoir when the cap is engaged (Figs. 1A-2, Col. 8, lines 8-12, cap engages open top); and
a dispenser integrated with a structure of the cap (Figs. 3-4 depict the dispenser), the dispenser comprising: a plunger (103) (Fig. 5); and a tube (200) having a distal end (206) to receive the plunger and a nozzle (214) opposite the distal end (Fig. 6); wherein the tube is the dimensioned to extend from the 
Re: Claim 2, Friedman discloses the claimed invention including the cap comprises an attachment portion (122, 124) to engage the open top of the reservoir (Depicted in Figs. 1-1A).
Re: Claim 4, Friedman discloses the claimed invention including the attachment portion engages the open top of the reservoir via friction fit (Fig. 1A, threading provides friction fit.
Re: Claim 5, Friedman discloses the claimed invention including the attachment portion comprises threads operative to engage cooperating threads on the open top of the reservoir.
Re: Claim 6, Friedman discloses the claimed invention including the tube comprises indicia to indicate an amount of liquid in the tube (Figs. 1-4 depict indicia placed on tube).
Re: Claim 8, Friedman discloses the claimed invention including the reservoir and the tube respectively are constructed of a material selected from one of the following: glass; metal; ceramic; and plastic (Col. 12, lines 1-2, plastic, metal, glass).
Re: Claim 15, Friedman discloses the claimed invention including a bottle comprising:
a reservoir (300) for storing liquid, the reservoir having an open top (302) (Figs. 7-7A); and
a cap (110) dimensioned and operative to engage the open top of the reservoir such that the cap prevents liquid from escaping the reservoir when the cap is engaged (Figs. 1A-2, Col. 8, lines 8-12, cap engages open top to prevent liquid from escaping); and
a dispenser integrated with a structure of the cap, the dispenser comprising means (103, 200) for drawing liquid (interpreted as a plunger/tube in light of the specification) from the reservoir and for dispensing liquid when the dispenser is disengaged from the open top of the reservoir; and means for indicating (interpreted as indicia in light of the specification) an amount of liquid that has been drawn from the reservoir (Figs. 2-4, Col. 11, lines 43-59, syringe draws up fluid and can be removed from the reservoir, indicia depicted on side of tube).
Re: Claim 16, Friedman discloses the claimed invention including the means for drawing and for dispensing comprises: a plunger; and a tube having a distal end to receive the plunger and a nozzle opposite the distal end; wherein the tube is the dimensioned to extend from the structure of the cap through the open top and into the reservoir, and wherein the plunger reciprocates in the tube, selectively to draw liquid from the reservoir when the plunger is moved away from the nozzle and selectively to dispense liquid from the tube when the plunger is moved towards the nozzle Friedman, syringe draws up fluid and can be removed from the reservoir)..
Re: Claim 17, Friedman discloses the claimed invention including the cap comprises attachment means to engage the open top of the reservoir (Depicted in Fig. 1A).
Re: Claim 18, Friedman discloses the claimed invention including the attachment means comprises threads (124) operative to engage cooperating threads (310) on the open top of the reservoir (Depicted in Fig. 1A).
Re: Claim 19, Friedman discloses the claimed invention including the means for indicating comprises measurement indicia disposed on the tube (Depicted in Fig. 2-4).
Claim(s) 1-6, 8, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehler et al. (US Patent No. 6,273,152).
Re: Claim 1, Buehler discloses the claimed invention including a bottle comprising:
a reservoir (9) for storing liquid, the reservoir having an open top (302) (Figs. 1); and
a cap (8) dimensioned and operative to engage the open top of the reservoir such that the cap prevents liquid from escaping the reservoir when the cap is engaged (Figs. 2-6, Col. 4, lines 19-20, cap engages open top prevents exasping liquid); and
a dispenser integrated with a structure of the cap (Figs. 3-4 depict the dispenser), the dispenser comprising: a plunger (5) (Fig. 4); and a tube (1) having a distal end (2) to receive the plunger and a nozzle (1a) opposite the distal end (Fig. 6); wherein the tube is the dimensioned to extend from the structure of the cap through the open top and into the reservoir, and wherein the 
Re: Claim 2, Buehler discloses the claimed invention including the cap comprises an attachment portion (8a, 8b) to engage the open top of the reservoir (Depicted in Figs. 1-1A).
Re: Claim 3, Buehler discloses the claimed invention including the tube comprises the attachment portion (Depicted in Fig. 6).
Re: Claim 4, Buehler discloses the claimed invention including the attachment portion engages the open top of the reservoir via friction fit (Col. 4, lines 19-20, threading is a friction fit).
Re: Claim 5, Buehler discloses the claimed invention including the attachment portion comprises threads (8b) operative to engage cooperating threads on the open top of the reservoir (Col. 4, lines 19-20, threading).
Re: Claim 6, Buehler discloses the claimed invention including the tube comprises indicia (2a, 3a, 4a) to indicate an amount of liquid in the tube (Fig. 6).
Re: Claim 8, Buehler discloses the claimed invention including the reservoir and the tube respectively are constructed of a material selected from one of the following: glass; metal; ceramic; and plastic (Col. 5, line 15-20, plastic is used for the parts of the invention).
Re: Claim 15, Buehler discloses the claimed invention including a bottle comprising:
a reservoir (9) for storing liquid, the reservoir having an open top (Figs. 1); and
a cap (8) dimensioned and operative to engage the open top of the reservoir such that the cap prevents liquid from escaping the reservoir when the cap is engaged (Figs. 1-6, Col. 4, lines 19-20, cap engages open top to prevent liquid from escaping); and
a dispenser integrated with a structure of the cap, the dispenser comprising means (1, 5) for drawing liquid (interpreted as a plunger/tube in light of the specification) from the reservoir and for dispensing liquid when the dispenser is disengaged from the open top of the reservoir; and means for indicating (interpreted as indicia in light of the specification) an amount of liquid that has been drawn from the reservoir (Figs. 2-4, Figs. 2-4, Col. 4, lines 45-65, syringe draws up fluid and can be removed from the reservoir, indicia depicted on side of tube).
Re: Claim 16, Buehler discloses the claimed invention including the means for drawing and for dispensing comprises: a plunger; and a tube having a distal end to receive the plunger and a nozzle opposite the distal end; wherein the tube is the dimensioned to extend from the structure of the cap through the open top and into the reservoir, and wherein the plunger reciprocates in the tube, selectively to draw liquid from the reservoir when the plunger is moved away from the nozzle and selectively to 
Re: Claim 17, Buehler discloses the claimed invention including the cap comprises attachment means to engage the open top of the reservoir (Depicted in Figs. 1-6).
Re: Claim 18, Buehler discloses the claimed invention including the attachment means comprises threads (8b) operative to engage cooperating threads on the open top of the reservoir (Depicted in Fig. 6, Col. 4, lines 19-20, threads).
Re: Claim 19, Buehler discloses the claimed invention including the means for indicating comprises measurement indicia disposed on the tube (Depicted in Fig. 6).
Claim(s) 1-5, 7-12, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maffei (US Patent No. 6,250,504).
Re: Claim 1, Maffei discloses the claimed invention including a bottle comprising:
a reservoir (1) for storing liquid, the reservoir having an open top (1A) (Figs. 1); and
a cap (9) dimensioned and operative to engage the open top of the reservoir such that the cap prevents liquid from escaping the reservoir when the cap is engaged (Figs. 1-2, Col. 2, lines 53-54, cap engages open top); and
a dispenser integrated with a structure of the cap (Figs. 2 depict the dispenser), the dispenser comprising: a plunger (14) (Fig. 4); and a tube (12) having a distal end (2) to receive the plunger and a nozzle (12a) opposite the distal end (Fig. 2); wherein the tube is the dimensioned to extend from the structure of the cap through the open top and into the reservoir, and wherein the 
Re: Claim 2, Maffei discloses the claimed invention including the cap comprises an attachment portion to engage the open top of the reservoir (Depicted in Fig. 2).
Re: Claim 3, Maffei discloses the claimed invention including the tube comprises the attachment portion (Depicted in Fig. 2).
Re: Claim 4, Maffei discloses the claimed invention including the attachment portion engages the open top of the reservoir via friction fit (Col. 2, lines 53-54, threading is a friction fit).
Re: Claim 5, Maffei discloses the claimed invention including the attachment portion comprises threads operative to engage cooperating threads (3) on the open top of the reservoir (Col. 2, lines 53-54, threading).
Re: Claim 7, Maffei discloses the claimed invention including the plunger comprises indicia to indicate an amount of liquid in the tube (Depicted in Fig. 2).
Re: Claim 8, Friedman discloses the claimed invention including the reservoir and the tube respectively are constructed of a material selected from one of the following: glass; metal; ceramic; and plastic (Col. 5, line 15-20, plastic is used for the parts of the invention).
Re: Claim 9, Maffei discloses the claimed invention including a wiping mechanism (20) to remove excess liquid from the tube when the dispenser is removed from the reservoir (Fig. 2, Col. 2, lines 61-65, wipes tube).
Re: Claim 11, Maffei discloses the claimed invention including the wiping mechanism comprises flexible wedges dimensioned to engage an exterior wall of the tube (Figs. 2-3, slants inward in a wedge manner).
Re: Claim 12, Maffei discloses the claimed invention including the wiping mechanism comprises an O-ring (20C) dimensioned to engage an exterior wall of the tube (Fig. 2).
Re: Claim 15, Maffei discloses the claimed invention including a bottle comprising:
a reservoir (1) for storing liquid, the reservoir having an open top (1A) (Fig.1); and
a cap (9) dimensioned and operative to engage the open top of the reservoir such that the cap prevents liquid from escaping the reservoir when the cap is engaged (Figs. 1-2, Col. 2, lines 53-54, cap engages open top to prevent liquid from escaping); and
a dispenser integrated with a structure of the cap, the dispenser comprising means (12, 14) for drawing liquid (interpreted as a plunger/tube in light of the specification) from the reservoir and for dispensing liquid when the dispenser is disengaged from the open top of the reservoir; and means for indicating (interpreted as indicia in light of the specification) an amount of liquid 
Re: Claim 16, Maffei discloses the claimed invention including the means for drawing and for dispensing comprises: a plunger; and a tube having a distal end to receive the plunger and a nozzle opposite the distal end; wherein the tube is the dimensioned to extend from the structure of the cap through the open top and into the reservoir, and wherein the plunger reciprocates in the tube, selectively to draw liquid from the reservoir when the plunger is moved away from the nozzle and selectively to dispense liquid from the tube when the plunger is moved towards the nozzle (Figs. 1-2, Col. 3, lines 20-40, syringe draws up fluid and can be removed from the reservoir)..
Re: Claim 17, Maffei discloses the claimed invention including the cap comprises attachment means to engage the open top of the reservoir (Depicted in Fig. 2).
Re: Claim 18, Maffei discloses the claimed invention including the attachment means comprises threads operative to engage cooperating threads (3) on the open top of the reservoir (Depicted in Fig. 2).
Re: Claim 20, Maffei discloses the claimed invention including the means for indicating comprises measurement indicia disposed on the plunger (Depicted in Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maffei (US Patent No. 6,250,504).
Re: Claim 10, Maffei discloses the claimed invention including the wiping mechanism is part of the structure of the reservoir except for being integrated. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to integrate the wiper, since the court has held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re: Claim 13-14, Maffei discloses the claimed invention including the wiping mechanism is constructed of an elastic material (Col. 2, lines 49-50 elastic material) except for expressly stating rubber or silicone. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use silicone and/or rubber since both are known in the art to be elastic materials and selection of either these would be one of obvious choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim, Camilla, Peterson, Lancaster, Putteman, and Seidler are cited disclosing cap held dispensers on reservoirs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754